Mr. Justice Van Orsdeu
delivered the opinion of the Court:
It is conceded that, if the action can be sustained under the Act of 1895, it Avas properly brought in the name of the District of Columbia. But it is urged by counsel for defendant that the Act of 1895 Avas, by implication, repealed by the Act of Congress *11of June 30, 1906 (31 Stat. at L. 708, eliap. 39.15, Comp. Stat. 1916, sec. 8717), commonly known as the Pure Food and Drugs Act. Of course, if tins be true, the action, if maintainable under the- later act, should be prosecuted in the name of the 'United Si ates.
The Act of 1895 forbids the bringing or sending of milk into the District of Columbia for sale without first procuring a permit from the' health officer of the District. The act requires that the application for the permit shall he made in writing, accompanied by a full description of the dairy or farm, and a sworn statement as to the physical condition of the cattle. If the showing made is satisfactory to the health officer, a permit is issued on condition that none hut pure and unadulterated milk shall he brought into the District hy the licensee. In the management of the dairy the licensee is governed by the regulations promulgated hy the District not in conflict with the laws of the jurisdiction where the dairy is located. The act further provides that “said dairy or dairy farm may be inspected at any time without notice by the health officer of the District of Columbia or his duly appointed representative: Provided, That said permit may he suspended or revoked at any time without notice by said health officer whenever the milk supply from said dairy or dairy farm is exposed to infection hy Asiatic cholera, anthrax, diphtheria, erysipelas, scarlet fever, smallpox, splenic fever, -tuberculosis, typhoid fever, typhus fever, or yellow fever, so as to render its distribution dangerous to public health.” The act also prohibits persons who have been exposed to the above disease's from working in or about such dairy.
The Pure Pood and Drugs Act of 1906, in so far as it pertains to the District, of Columbia, provides “that the introduction into * * * the District of Columbia from any * * * State or territory * * *, or from any foreign country, * * of any article of food or drugs which is adulterated or'misbranded, within the meaning of this act, is hereby prohibited; and any person who shall ship or deliver for shipment from any State or territory to * * * the District of Columbia, * * * or who shall receive in " * * the District, of Columbia from any * * * State or territory * * . and having so received, shall d(diver, in original tin-*12broken packages, for pay of otherwise, or offer to deliver to anj other person, any such article so adulterated or misbranded within the meaning of this act, or any person who shall sell or offer for sale in the District of Columbia * * * any such adulterated or misbranded foods or drugs, shall be guilty of a misdemeanor.”
The act then forbids the traffic in foods where the article has been reduced in strength, where there has been substitution for the article, where a valuable constituent of the article is concealed, where poisonous or deleterious ingredients have been added, or when the article consists “of a filthy, decomposed, or putrid animal or vegetable substance.”
The statutes are not in conflict. The Act of 1S95 looks primarily to the regulation of the source of supply, while the Act of 1906 deals with the sale of misbranded and adulterated foods. The former act seeks to prevent the production of adulterated food, and the later act deals with it when placed upon the market. The former aims at the regulation of the sources of supply to secure sanitary conditions and surroundings; the later operates when the milk reaches the District and is subject to the tests as to misbranding and adulteration. Repeals by implication are to be avoided when the two acts, by reasonable construction, can be made to harmonize. The two statutes here in question are harmonious, and the enforcement of one in no way interferes with the enforcement of the other. This case is ruled in principle by Savage v. Jones, 225 U. S. 501, 56 L. ed. 1182, 32 Sup. Ct. Rep. 715, and Armour & Co v. North Dakota. 240 U. S. 510, 60 L. ed. 771, 36 Sup. Ct. Rep. 440, Ann. Cas. 1916D, 548.
The action was properly brought in the name of the District of Columbia, and the cause is remanded to the Police Court for further proceedings not inconsistent with this opinion.
A motion for rehearing was denied November 16, 1917.